Title: From George Washington to Major General Stirling, 30 September 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord,
          West-point Sep. 30th 79
        
        I have received your lordships favour of the 28th with the enclosed letter from Governor Livingston on the subject of Lady Mary’s visit to her friends—The reference of this letter to me, I can consider in no other light than a renewal of the first application; and I beg leave to assure your lordship that the necessity in which I feel myself of not complying with your wishes, is to me as painful as a disappointment in an affair of such interesting delicacy can be to you—But a part of the motives which influences the Governors denial imposes a similar restraint upon me. I have uniformly declined giving permissions of the kind for three reasons: the difficulty of discriminating the cases which will justify them from those which will not and of course the danger of giving disgust where I should not wish to do it and incurring a charge of partiality—the popular clamour and jealousy which attend all intercourse of this kind, even on the most innocent and unexceptionable principles—and lastly an opinion that such permissions from me would be inconsistent with the spirit though not the letter of the resolutions of Congress—The reservation of authority to me in these cases was necessary for military purposes and no doubt meant to be confined to them—When the motives for the intercourse are purely private or domestic, it appears to me to have been evidently the intention of Congress, to refer the determination to the civil authority.
        These considerations have all along governed my conduct and among other numerous instances induced me to deny a request from Miss Livingston last fall, for Miss Brown and some other ladies in New York to be permitted to make a visit to their relations in Jersey. I need not urge to your Lordship the obligations to consistency nor express how distressing to my feelings it is to make them bend to the rigid policy which the temper of the times exacts. To press the apology further would imply a distrust of your lordships confidence in my friendship, which I am persuaded would be doing you an injustice. I am with the greatest esteem & regard Yr Lordships Most Obedt ser.
      